             Case 7:19-cv-08262-VB Document 32 Filed 03/27/20 Page 1 of 30



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------X   Case No. 7:19-cv-08262
YISROEL BRUCK, individually and on
behalf of a class
                                                          FIRST AMENDED CLASS
                                                          ACTION COMPLAINT
                          Plaintiff,
        v.

FORSTER & GARBUS, LLP;
and ABSOLUTE RESOLUTIONS
INVESTMENTS, LLC

                           Defendants.
------------------------------------------------------X

        Yisroel Bruck (“Plaintiff”) by and through his attorneys hereby amends his complaint and

alleges as follows:

                                             INTRODUCTION

    1. Plaintiff, on his own behalf and on behalf of the classes he seeks to represent, brings this

        action to secure redress for the deceptive acts and debt collection practices utilized by

        Forster & Garbus, LLP (“F&G”) and Absolute Resolutions Investments, LLC (“ARI”)

        (collectively the “Defendants”) in connection with their attempts to collect alleged debts

        from the Plaintiff and others similarly situated.

    2. Plaintiff alleges that Defendants’ collection practices violated the Fair Debt Collection

        Practices Act, 15 U.S.C. §1692 et seq. (“FDCPA”).

    3. The FDCPA broadly regulates communications in connection with debt collection;

        conduct which harasses, oppresses or abuses any debtor; any false, deceptive or

        misleading statements, in connection with the collection of a debt; prohibits unfair or

        unconscionable collection methods; and requires certain disclosures. 15 U.S.C. §§1692c

        1692d, 1692e, 1692f, 1692g.
      Case 7:19-cv-08262-VB Document 32 Filed 03/27/20 Page 2 of 30



4. The FDCPA is a strict liability statute which provides for actual or statutory damages

   upon the showing of a single violation. See Bentley v Great Lakes Collection Bureau, 6

   F.3d 60, 62-63 (2d Cir. 1993).



                            JURISDICTION AND VENUE

5. This Court has jurisdiction over Plaintiff’s FDCPA claim pursuant to 15 U.S.C. §

   1692k(d) and 28 U.S.C. § 1331.

6. Venue and personal jurisdiction in this District are proper because:

       a. The acts giving rise to this lawsuit occurred within this District; and

       b. Defendants do business within this District.

                                         PARTIES

7. Plaintiff, Yisroel Bruck, is an individual natural person who at all relevant times resided

   in the City of Suffern, County of Rockland, State of New York.

8. Plaintiff is a “consumer” as that term is defined by 15 U.S.C. §1692a(3).

9. Forster & Garbus, LLP is a New York limited liability partnership engaged in business of

   collecting consumer debts with its principal place of business located at 60 Motor

   Parkway Commack, NY 11725.

10. The principal purpose of F&G is the collection of debts using the mail and telephone.

11. F&G regularly collects or attempts to collect, directly or indirectly, debts owed or due or

   asserted to be owed or due another.

12. F&G is licensed as a Debt Collection Agency with the NYC Department of Consumer

   Affairs.

13. F&G is a “debt collector” as that term is defined by 15 U.S.C. § 1692a(6).
      Case 7:19-cv-08262-VB Document 32 Filed 03/27/20 Page 3 of 30



14. Absolute Resolutions Investments, LLC is an Arizona Delaware limited liability

   company, with its principal place of business located at 8000 Norman Center Drive –

   Suite 350 Bloomington, MN 55437.

15. ARI is a purchaser of defaulted consumer debt.

16. ARI’s business model is to pay less than ten cents on the dollar for a defaulted debt and

   then seek to collect the full amount.

17. Part of ARI’s collection practices includes filing lawsuits against New York residents

   seeking to collect debts that ARI allegedly purchased after the debts went into default.

18. The principal purpose of ARI is the collection of debts using the mail and telephone.

19. Debt collection is the principal purpose of ARI’s business.

20. ARI has no principal purpose other than the purchasing and collecting of defaulted debt.

21. The purchasing and collecting of defaulted debt are ARI’s only business.

22. ARI exists solely for the purpose of purchasing and then seeking to collect defaulted

   debt.

23. ARI does not offer or extend credit, they only purchase defaulted debt and then attempt to

   collect said debt.

24. ARI's website describes the company as a buyer of defaulted consumer debt stating in

   relevant part, “Since its inception in 2001, Absolute Resolutions Corp. has specialized in

   the purchase and recovery of distressed consumer receivables…”

   See https://absoluteresolutions.com/arc-story/ (last visited March 25, 2020).

25. ARI is licensed as a Debt Collection Agency with the NYC Department of Consumer

   Affairs.

26. ARI is a “debt collector” as that term is defined by 15 U.S.C. §1692a(6).
       Case 7:19-cv-08262-VB Document 32 Filed 03/27/20 Page 4 of 30



                                          FACTS

27. Sometime prior to September 1, 2018, Plaintiff allegedly incurred a financial obligation

    to First Bankcard related to a personal credit card issued by First Bankcard in the

    Plaintiff’s name (the “Debt”). The Debt was given an account number by First Bankcard

    and the last four numbers of the account were 7421.

28. The Debt arose out of a transaction in which the money, property, insurance or services

    which were the subject of the transaction were primarily for personal, family or

    household purposes, namely fees emanating from a personal credit card account in the

    Plaintiff’s name.

29. The personal credit card account with First Bankcard was not opened by Plaintiff for

   business purposes.

30. The personal credit card account with First Bankcard was not used by Plaintiff for

   business purposes.

31. Plaintiff’s personal credit card account Debt to First Bankcard is a “debt” as defined by

    15 U.S.C. §1692a(5).

32. First Bankcard is the Plaintiff’s original “creditor” as that term is defined by the FDCPA.

33. The alleged Debt went into default because of non-payment.

34. After the alleged Debt went into default pursuant to the terms of the agreement creating

   the Debt the Debt was allegedly sold to ARI.

35. The Debt was in default when it was allegedly purchased by ARI.

36. ARI claims it purchased the defaulted Debt and is now the entity to whom the Debt is

   owed.
       Case 7:19-cv-08262-VB Document 32 Filed 03/27/20 Page 5 of 30



37. After ARI allegedly purchased the Debt they referred the Debt to F&G in order for F&G

   to attempt to collect the Debt.

38. Defendants contend that the Debt is past-due.

39. Defendants contend that the Debt is in default.

40. The Debt was past due at the time it was referred to F&G by ARI for collection.

41. The Debt was in default pursuant to the terms of the agreement creating the Debt at the

    time it was referred to F&G by ARI for collection.

42. At all times relevant hereto, Defendants acted in an attempt to collect the Debt.

43. On March 18, 2019, F&G, at the direction of ARI, mailed Plaintiff a letter (the “Letter”).

    See Doc 6-1, page 1 of 4.

44. The Letter was mailed to Plaintiff by F&G at the direction and request of ARI.

45. Defendants mailed Plaintiff the Letter as a part of their efforts to collect the Debt.

46. Plaintiff received the Letter in the mail.

47. Plaintiff read the Letter upon receipt of the letter in the mail.

48. The Letter was sent in connection with the collection of the Debt.

49. The Letter seeks to collect the Debt.

50. The Letter conveyed information regarding the Debt including the Balance, F&G

    Reference Number and a request for payment.

51. The Letter is a “communication” as that term is defined by 15 U.S.C. §1692a(2).

52. The Letter is the initial “communication” from Defendants to Plaintiff as that term is

    defined by 15 U.S.C. §1692a(2).

53. Defendants did not communicate with the Plaintiff in anyway prior to mailing the Letter.
      Case 7:19-cv-08262-VB Document 32 Filed 03/27/20 Page 6 of 30



54. The Letter states that the current creditor was ARI and that the account was originally

   owned by 1ST NATL BANK OF OMAHA.

55. The name of the original creditor was First Bankcard not First National Bank of Omaha.

56. When Plaintiff exercised his right as outlined in the Letter to dispute the Debt and to

   request information about the Debt including the name and address of the original

   creditor, F&G wrongly confirmed that the original creditor was First National Bank of

   Omaha. See Doc 6-1, page 3 of 4.

57. In an attempt to collect the Debt, F&G commenced an action (“Collection Action”)

   against Plaintiff by filing a complaint (“Collection Complaint”) on May 9, 2019 in the

   Superior Court of the State of New York, County of Rockland entitled “Absolute

   Resolutions Investments, LLC v. Yisroel Bruck” and designated in that court by Index

   No. 033745/2019. See Doc 6-1, page 2 of 4.

58. The Collection Complaint stated that the credit card account was originally owned by

   First National Bank of Omaha. See Doc 6-1, page 2 of 4.

59. The signature line of the Collection Complaint lists four attorneys’ names.

60. By signing the Collection Complaint, the attorneys at F&G certified that they read the

   Collection Complaint and that, “to the best of their ... knowledge, information, and belief,

   formed after an inquiry reasonable under the circumstances” that the complaint has merit.

61. The attorneys at F&G sign so many complaints that it is either physically impossible or

   so highly improbably that they read the Collection Complaint or made a sufficient inquiry

   from which to conclude that the factual allegations have evidentiary support. Therefore,

   F&G on behalf of made false representations to collect or attempt to collect the Debt.
      Case 7:19-cv-08262-VB Document 32 Filed 03/27/20 Page 7 of 30



62. The Consumer Financial Protection Bureau (“CFPB”) filed a lawsuit against F&G for

   failing to meaningfully review debt complaints prior to filing them (the “CFPB

   Complaint”). See Exhibit A.

63. Pursuant to Federal Rule of Civil Procedure 10(c), Plaintiff incorporates paragraphs 1-3

   and 8-46 of the CFPB Complaint as though fully stated herein.

                  COUNT I—FDCPA CLAIM AGAINST F&G and ARI

64. Plaintiff incorporates all of the above paragraphs as though fully stated here.

65. Defendants acted in concert with one another to commit the actions mentioned in this

   complaint.

66. ARI is liable for the acts of F&G under regular agency principals.

67. § 1692e provides 16 specific prohibited categories of unlawful conduct preceded by a

   statement that “A debt collector may not use any false, deceptive, or misleading

   representation or means in connection with the collection of any debt.”

68. Defendants violated 1692e(3) by falsely representing that an attorney was meaningfully

   involved in the lawsuit that it filed against Plaintiff.

69. The Consumer Financial Protection Bureau recently sued F&G alleging that they had

   represented to consumers that attorneys were behind its lawsuits when in fact attorneys

   were not meaningfully involved. https://www.consumerfinance.gov/policy-

   compliance/enforcement/actions/forster-garbus-llp/

70. Plaintiff incorporates paragraphs 1-3 and 8-46 of the CFPB complaint into this complaint.

71. First National Bank of Omaha has stated in an affidavit unequivocally that “the original

   agreement and document evidencing the creation of [Plaintiff’s] Account is lost or

   destroyed.”
      Case 7:19-cv-08262-VB Document 32 Filed 03/27/20 Page 8 of 30



72. Despite this, Defendants filed a summary judgment motion in the collection action

   claiming that they were in possession of the original agreement.

73. This contradicts First National Bank of Omaha’s assertion that it the agreement was lost

   or destroyed.

74. The misidentification of the original creditor as First National Bank of Omaha instead of

   First Bankcard caused Plaintiff to pursue a course of defending the debt collection

   attempts by saying that First National Bank of Omaha was not the original creditor.

75. First Bankcard which was a division of First Bank of Omaha was the original creditor.

76. Plaintiff would not have been able to determine if defendants were trying to scam him

   into paying a debt that they did not own because they provided false information as to the

   name of the original creditor.

77. On the collection complaint there were names of 4 lawyers underneath the signature line

   on the collection complaint- Valerie E. Watts, Michael Digiaro, Tess E Gunther and

   Tarah Jordan.

78. There is what looks like an initialing of the collection complaint above the signature line.

79. The collection complaint gives off the impression that 4 lawyers have reviewed the

   collection complaint.

80. Upon information and belief, all 4 lawyers did not even see the collection complaint or

   were made aware of the collection complaint prior to it being filed.

81. Upon information and belief, the one lawyer who did initial the collection complaint did

   not read every word of the collection complaint, did not participate in the preparation of

   the collection complaint and was not aware of the affidavit of a First National Bank of
         Case 7:19-cv-08262-VB Document 32 Filed 03/27/20 Page 9 of 30



       Omaha’s employee which stated that there was no original creditor agreement in

       existence.

   82. During Plaintiff’s entire relationship with First Bankcard, he was instructed to make

       payments to First Bankcard.

   83. The way the credit card agreement reads is an agreement between Plaintiff and “First

       Bankcard (a division of First National Bank of Omaha).”

   84. Defendants violated 1692g by failing to provide the correct name of the original creditor

       despite Plaintiff’s request for it.

   85. And in fact, Defendants provided the false name of Plaintiff’s creditor.

   For these reasons, plaintiff requests that the Court enter judgment in his favor and against

Defendants for:


               (1)     Appropriate statutory damages;

               (2)     Litigation expenses, attorney’s fees and costs of suit;

               (3)     Such other or further relief as the Court considers proper.




                                     CLASS ALLEGATIONS



   86. Plaintiff sues under FRCP 23(a); and FRCP 23(b)(3) and on behalf of himself and three

       classes of individuals.

   87. The first class consists of: All individuals with a New York State address where F&G

       filed a collection action against a consumer seeking to collect a consumer debt or after a

       date one year before the filing of this action.
         Case 7:19-cv-08262-VB Document 32 Filed 03/27/20 Page 10 of 30



   88. The second class consists of: All individuals with a New York State address where F&G

       filed a collection action on behalf of ARI against a consumer seeking to collect a

       consumer debt or after a date one year before the filing of this action.

   89. The third class consists of: All individuals with a New York State address where F&G

       mailed a letter to a consumer seeking to collect a consumer debt where the original

       creditor was listed as First National Bank of Omaha when the statements or account

       agreement listed First Bankcard as the original creditor on or after a date one year before

       the filing of this action.

   90. Numerosity: Each class is so numerous that joinder of all class members is impracticable.

       Plaintiff is unable to allege at this time the exact number of class members, but Plaintiff

       believes that there are at a minimum hundreds of Class Members. Plaintiff believes that

       Defendants’ records maintained in the ordinary course of business will readily reveal the

       exact number of class members.

   91. Commonality: This action presents material questions of law and fact common to the

       Classes. Such questions include but are not limited to-

Is listing First National Bank of Omaha instead of First Bankcard as the original creditor false or

deceptive under the FDCPA?

Does F&G meaningfully review Complaints before filing them?

   92. Typicality: Plaintiffs’ claims are typical of the claims of other members of each Class, as

       Plaintiff and other members of the Class suffered the same type of harm arising out of

       Defendants’ collection attempts.

   93. Adequate Representation: Plaintiff will fairly and adequately represent and protect the

       interests of each Class. He has retained counsel competent and experienced in complex
     Case 7:19-cv-08262-VB Document 32 Filed 03/27/20 Page 11 of 30



   class actions. Plaintiff is a member of each Class, Plaintiff has no interest antagonistic to

   any other members of each Class, and Defendants have no defenses unique to Plaintiff.

94. Predominance: The questions of law or fact common to each Class Members predominate

   over any questions affecting only individual members. Defendants’ conduct can be

   discovered with no need for participation by individual Class Members. Similarly, this

   Court’s determination of law can be made with no need for participation by individual

   Class Members. Each Class’s claims present no issues of causation or reliance unique to

   individual class members.

95. Superiority: A class action is superior to all other methods for the fair and efficient

   adjudication of this controversy. This action presents textbook facts and circumstances

   for the conduct of a class action to afford each individual Class Member a fair and

   efficient manner by which to prosecute his or her common claims and, likewise, a fair

   and efficient manner by which Defendants may defend such claims.

96. Individual prosecution of this matter in separate actions is not desirable as each Class

   Member’s damages likely is in the hundreds of dollars and they will need to incur nearly

   the same investment to prosecute their individual case as plaintiff here will incur to

   prosecute this case. The interests of individual Class Members are overwhelmingly best

   served by the conduct of a class action.

97. Individual litigation of this matter would unduly increase expenses to all parties and

   prolong efficient adjudication given the expected size of the class.

98. Class membership is readably identifiable from Defendants’ records that they maintain

   such as name, social security number, last known address and other identifying data.
         Case 7:19-cv-08262-VB Document 32 Filed 03/27/20 Page 12 of 30



   WHEREFORE, Plaintiff requests that the Court certify each class and enter judgment in his

favor and the class’s favor and against ARI and F&G for:

       (1)     Certifying each class identified above;

       (2)     Statutory damages for the Plaintiff and all class members per the FDCPA;

       (3)     Litigation expenses, attorney’s fees and costs of suit;

       (4)     Such other or further relief as the Court considers proper.



                                     JURY TRIAL DEMAND

Plaintiff demands a jury on all issues so triable.

DATED this 27th day of March 2020.

                                                     Respectfully submitted,

                                                     By: s/ Shimshon Wexler
                                                     216 West 104th St., #129
                                                     New York, New York 10025
                                                     (212) 760-2400
                                                     (917) 512-6132 (FAX)
                                                     swexleresq@gmail.com
 Case 7:19-cv-08262-VB Document 32 Filed 03/27/20 Page 13 of 30




EXHIBIT A
     Case
       Case
          2:19-cv-02928
             7:19-cv-08262-VB
                         Document
                              Document
                                  1 Filed3205/17/19
                                             Filed 03/27/20
                                                     Page 1 of
                                                            Page
                                                               17 PageID
                                                                  14 of 30#: 1




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

BUREAU OF CONSUMER
FINANCIAL PROTECTION,
                                                     Civil Action No. 2:19-cv-2928
             Plaintiff,
                                                     COMPLAINT
             v.

FORSTER & GARBUS, LLP,

             Defendant.


      Plaintiff, the Bureau of Consumer Financial Protection (Bureau), alleges as

follows:

                                     Introduction

      1.     The Bureau brings this action against Forster & Garbus, LLP, a debt-

collection law firm, to address its practice of filing collection lawsuits against

consumers without meaningful attorney involvement.

      2.     Since at least January 2014, Forster & Garbus has relied on non-

attorney support staff, automation, and both a cursory and deficient review of

account files to attempt to collect more than 99,000 debts that consumers allegedly

owe to Forster & Garbus’s clients.

      3.     Using high-volume litigation tactics, Forster & Garbus collects

substantial sums of money from consumers who may not actually owe debts or

may not owe debts in the amounts claimed in the collection suits.
     Case
       Case
          2:19-cv-02928
             7:19-cv-08262-VB
                         Document
                              Document
                                  1 Filed3205/17/19
                                             Filed 03/27/20
                                                     Page 2 of
                                                            Page
                                                               17 PageID
                                                                  15 of 30#: 2




                               Jurisdiction and Venue

      4.     This Court has subject-matter jurisdiction over this action because it

presents a federal question, 28 U.S.C. § 1331, and is brought by an agency of the

United States, 28 U.S.C. § 1345.

      5.     Venue is proper because Forster & Garbus is located, resides, and

transacts business in this district. 12 U.S.C. § 5564(f).

                                        Parties

      6.     The Bureau is an agency of the United States charged with regulating

the offering and providing of consumer-financial products and services under

federal consumer-financial laws, including the Fair Debt Collection Practices Act

(FDCPA), 12 U.S.C. § 5491(a), and the Consumer Financial Protection Act of

2010 (CFPA), 12 U.S.C. §§ 5531, 5536(a)(1). The Bureau’s regulatory authority

extends to persons engaged in the collection of debt related to any consumer-

financial product or service. 12 U.S.C. §§ 5481(5), (15)(A)(x). The Bureau has

independent litigating authority to address violations of federal consumer-financial

laws, including the FDCPA and the CFPA. 12 U.S.C. § 5564(a)-(b); 15 U.S.C.

§ 1692l(b)(6).

      7.     Forster & Garbus is headquartered and maintains its principal place of

business at 60 Motor Parkway, Commack, New York 11725. At all times material

to this Complaint, Forster & Garbus has regularly collected or attempted to collect,


                                           2
     Case
       Case
          2:19-cv-02928
             7:19-cv-08262-VB
                         Document
                              Document
                                  1 Filed3205/17/19
                                             Filed 03/27/20
                                                     Page 3 of
                                                            Page
                                                               17 PageID
                                                                  16 of 30#: 3



directly or indirectly, consumer debts. Forster & Garbus is therefore a “covered

person” under the CFPA and a “debt collector” under the FDCPA. 12 U.S.C.

§§ 5481(6), (15)(A)(x); 15 U.S.C. § 1692a(6).

                                        Facts

      8.     For several decades, Forster & Garbus has collected debts incurred

primarily for personal, family, or household purposes. Creditors and debt buyers

refer credit-card, auto-loan, student-loan, and home-equity-loan debts, among

others, to Forster & Garbus for collection.

      9.     Between 2014 and 2016, at any given time, Forster & Garbus

employed roughly ten or eleven attorneys, in addition to its two named partners.

      10.    Since January 1, 2014, Forster & Garbus’s clients have placed more

than 136,700 accounts with the firm for collection.

      11.    Accounts placed with Forster & Garbus have generally been

electronically sent to Forster & Garbus with the data needed to populate Forster &

Garbus’s templates for communications with consumers, including templates for

civil complaints. This data includes the consumer’s name, address, and social-

security number, the original account number, the date the account was opened, the

name of the present creditor, the name of the original creditor, the date of charge-

off, the amount of the debt, and the last payment date.




                                          3
     Case
       Case
          2:19-cv-02928
             7:19-cv-08262-VB
                         Document
                              Document
                                  1 Filed3205/17/19
                                             Filed 03/27/20
                                                     Page 4 of
                                                            Page
                                                               17 PageID
                                                                  17 of 30#: 4



      12.    Historically, unless a consumer disputes a debt, Forster & Garbus has

generally not conducted any inquiry into the facts surrounding an alleged debt or

requested supporting documentation, such as account applications, billing

statements, payment histories, the terms and conditions governing an account, or

consumer correspondence, from its clients to corroborate purported debts before

filing suit. In addition, Forster & Garbus does not conduct reviews for contractual

disclaimers related to debt sales, even though many of Forster & Garbus’s clients

are debt buyers.

                   Forster & Garbus engages in mass litigation.

      13.    Despite maintaining a small roster of attorneys, Forster & Garbus files

suits in New York courts on a massive scale.

      14.    In 2014, Forster & Garbus filed collection lawsuits on more than

45,600 consumer accounts; in 2015, it filed collection lawsuits on more than

34,100 consumer accounts; and in 2016, it filed collection lawsuits on more than

20,000 consumer accounts. Forster & Garbus filed more than 99,000 collection

lawsuits between 2014 and 2016 (the “Collection Suits”).

      15.    Forster & Garbus’s Collection Suits bore the names and signatures of

attorneys despite those attorneys not being meaningfully involved in reviewing the

merits of the lawsuits, including conducting any inquiry into the facts, or in

preparing the pleadings.


                                          4
     Case
       Case
          2:19-cv-02928
             7:19-cv-08262-VB
                         Document
                              Document
                                  1 Filed3205/17/19
                                             Filed 03/27/20
                                                     Page 5 of
                                                            Page
                                                               17 PageID
                                                                  18 of 30#: 5




        Forster & Garbus relies on non-attorney staff and automated
   processes to identify accounts for suit and to prepare relevant pleadings.

      16.    Forster & Garbus relies on non-attorney staff and automated processes

to identify accounts for potential legal action. Upon placement of an account with

Forster & Garbus, the firm’s software automatically scrubs the file to determine,

among other things, whether the relevant consumer has filed for bankruptcy, is in

active military status, or is deceased. The software also assesses whether a statute

of limitations bars collection.

      17.    Non-attorney support staff then attempt to collect the debt for Forster

& Garbus’s clients outside of the legal system.

      18.    If the non-attorney personnel do not receive a response from a

consumer to demands for payment or an account cannot otherwise be resolved,

Forster & Garbus’s non-attorney personnel will identify the account as “suit-

worthy.”

      19.    Accounts deemed “suit-worthy” are then, again, run against

bankruptcy, deceased, and military databases.

      20.    After these scrubs are run, files that are not rejected by one of the

scrubs are transferred to one of Forster & Garbus’s partners, Mark Garbus, for

review.

      21.    Garbus uses two computer screens to compare a complaint related to a

particular account, which Forster & Garbus’s software generates by populating a
                                          5
     Case
       Case
          2:19-cv-02928
             7:19-cv-08262-VB
                         Document
                              Document
                                  1 Filed3205/17/19
                                             Filed 03/27/20
                                                     Page 6 of
                                                            Page
                                                               17 PageID
                                                                  19 of 30#: 6



template with data provided by Forster & Garbus’s clients upon account

placement, against information on the account, such as account balance and venue.

Garbus reviews the information available on the account, any staff notes on the

account, and, if available, any documents provided by clients upon account

placement; historically, however, Forster & Garbus has not received any original

or supporting documentation from its clients before filing suit.

      22.     Garbus generally approves for suit more than 90% of the accounts that

are presented to him. In his review, he looks for “obvious” reasons to reject a suit,

such as a recent payment on the account or the consumer having filed for

bankruptcy.

      23.     Following Garbus’s review and approval, the complaint and summons

are printed by the firm’s clerical unit and given to an associate attorney for further

review and for signature. The associate attorney has the authority to reject the

lawsuit.

      24.     Forster & Garbus’s associate attorney conducts the same type of

review as Garbus, examining the content included in the physical complaint

against account data provided by the relevant client and any notes and available

documents. The associate attorney may also review client affidavits to ensure

consistency with the data in Forster & Garbus’s system. If the associate attorney

approves the account for suit, he or she signs the complaint.


                                           6
     Case
       Case
          2:19-cv-02928
             7:19-cv-08262-VB
                         Document
                              Document
                                  1 Filed3205/17/19
                                             Filed 03/27/20
                                                     Page 7 of
                                                            Page
                                                               17 PageID
                                                                  20 of 30#: 7



      25.    One former associate attorney with Forster & Garbus received and

reviewed finished complaints from Forster & Garbus’s back office. If the

information in the complaint accurately matched the client-supplied information in

the firm’s computer system, he would sign the complaint. His review of each

complaint only took “a minute or two,” and he would allocate roughly two minutes

to reviewing a debtor’s file before approving and signing a complaint.

      26.    For the majority of accounts placed by debt buyers and creditors with

Forster & Garbus between 2014 and 2016, Forster & Garbus’s attorneys signed the

complaints that initiated the Collection Suits without reviewing the following types

of documentation in any form (electronically or otherwise) related to the purported

debts: account applications, billing statements, copies of payments, payment

histories, cash-advance check copies, the terms and conditions governing an

account, and consumer correspondence.

      27.    Forster & Garbus’s attorneys do not conduct reviews for warranties or

disclaimers of warranties related to debt sales, and did not do so between 2014 and

2016. This means that debt buyers represented by Forster & Garbus may buy and

seek to collect debts without any warranty that the debts are valid, accurate, or

were owned by the seller. More broadly, this practice suggests that Forster &

Garbus is generally unfamiliar with (and fails to conduct significant review of) its

clients’ contracts.


                                          7
     Case
       Case
          2:19-cv-02928
             7:19-cv-08262-VB
                         Document
                              Document
                                  1 Filed3205/17/19
                                             Filed 03/27/20
                                                     Page 8 of
                                                            Page
                                                               17 PageID
                                                                  21 of 30#: 8




                    Forster & Garbus often files suit without
             investigating or otherwise verifying the facts it alleges.

      28.    When electronic records are received from a client, Forster & Garbus

historically has checked to make sure that the firm has certain pieces of

information: (1) the consumer’s name, address, and social-security number; (2)

name of the present creditor; (3) name of the original creditor; (4) original credit-

card-account number; (5) date the account was opened; (6) date of charge off; and

(7) account balance—information needed to complete a form complaint. Where

supporting documentation has not been provided by one of its clients and a

consumer has not requested substantiation of a debt, Forster & Garbus has

generally not sought to investigate or otherwise verify information, such as the

debt’s validity or accuracy, before filing suit. It has not sought payment histories,

account applications, billing statements, copies of payments, cash-advance check

copies, the terms and conditions governing an account, or consumer

correspondence.

      29.    In 2014, of the 45,621 accounts on which Forster & Garbus filed suit,

Forster & Garbus possessed original or supporting documentation for only 8,958 of

those accounts—19.6% of accounts.

      30.    In 2015, of the 34,103 accounts on which Forster & Garbus filed suit,

Forster & Garbus possessed original or supporting documentation for only 14,965

of those accounts—43.9% of accounts.
                                           8
    Case
      Case
         2:19-cv-02928
            7:19-cv-08262-VB
                        Document
                             Document
                                 1 Filed3205/17/19
                                            Filed 03/27/20
                                                    Page 9 of
                                                           Page
                                                              17 PageID
                                                                 22 of 30#: 9



      31.    In 2016, of the 20,006 accounts on which Forster & Garbus filed suit,

Forster & Garbus possessed original or supporting documentation for only 15,113

of those accounts—75.5% of accounts. In 2016, Forster & Garbus began to possess

more original or supporting documentation for its accounts before filing suit

because clients stopped referring accounts to Forster & Garbus until those clients

were able to ensure the firm had sufficient information to permit the firm to sue

and obtain judgments under the regulations of the Office of Court Administration.

      32.    At least one former associate attorney with Forster & Garbus did not

know, when he worked at Forster & Garbus, whether the information supplied by

the firm’s clients was accurate, and he considered the issue outside of his purview.

He also did not review any materials other than what he received from the client

before signing a complaint. This attorney signed complaints for 41,508 accounts

from January 1, 2014 through December 31, 2016.

      33.    Forster & Garbus files debt-collection lawsuits on behalf of debt

buyers, including: (1) many of the National Collegiate Student Loan Trusts; (2)

Asset Acceptance, LLC; and (3) Midland Funding, LLC.

      34.    Asset Acceptance, LLC and Midland Funding, LLC are subsidiaries

of Encore Capital Group, Inc. Encore Capital Group, together with Midland Credit

Management, Inc. and Asset Acceptance Capital Corp., is one of the nation’s

largest debt buyers. In September 2015, Midland Funding (as well as Encore


                                         9
   CaseCase
        2:19-cv-02928
            7:19-cv-08262-VB
                       Document
                             Document
                                1 Filed 32
                                        05/17/19
                                            Filed 03/27/20
                                                   Page 10 of
                                                           Page
                                                              17 PageID
                                                                 23 of 30#: 10



Capital Group, Midland Credit Management, and Asset Acceptance Capital Corp.)

stipulated to a Bureau consent order that found that it had attempted to collect

debts that it knew, or should have known, were inaccurate or could not legally be

enforced based on contractual disclaimers, past practices of debt sellers, or

consumer disputes.

      35.    In September 2017, the Bureau took action against the 15 National

Collegiate Student Loan Trusts and their debt collector, Transworld Systems, Inc.,

alleging that they sued consumers for private student-loan debt that the companies

could not prove was owed or was too old to sue over.

      36.    Despite filing lawsuits on behalf of debt buyers, including debt buyers

that have been accused of unlawful debt-collection practices such as alleging that

consumers owe amounts that they do not actually owe, Forster & Garbus does not

conduct reviews for contractual disclaimers related to debt sales, nor did it request

and review supporting documentation for many of the accounts on which it filed

suit between January 1, 2014 and December 31, 2016.

      37.    Forster & Garbus also files lawsuits on behalf of creditors that have

been accused of unlawful debt-collection practices, including alleging that

consumers owe amounts that they do not actually owe. For example, Forster files

lawsuits on behalf of (1) Discover Bank; (2) Citibank, N.A.; and (3) Department

Stores National Bank, an affiliate of Citibank, N.A. In July 2015, Discover and


                                         10
   CaseCase
        2:19-cv-02928
            7:19-cv-08262-VB
                       Document
                             Document
                                1 Filed 32
                                        05/17/19
                                            Filed 03/27/20
                                                   Page 11 of
                                                           Page
                                                              17 PageID
                                                                 24 of 30#: 11



affiliated entities stipulated to a Bureau consent order that found that, among other

violations, they had overstated the minimum amount due for certain borrowers by

incorrectly including interest on loans that were still in deferment and were not

required to be paid. The Bureau also found that Discover acquired a portfolio of

defaulted debt from Citibank but failed to comply with the consumer notices

required by federal law. Specifically, the Bureau found that the company failed to

provide consumers with information about the amount and source of the debt and

the consumer’s right to contest the debt’s validity.

      38.    In February 2016, Citibank stipulated to a Bureau consent order that

found that Citibank sold credit-card debt with inflated interest rates and failed to

forward consumer payments promptly to debt buyers. The same day, Citibank, and

other persons, including Department Stores National Bank, also stipulated to a

Bureau consent order that found that they had falsified court documents filed in

debt-collection cases in New Jersey state courts.

      39.    Despite filing lawsuits on behalf of creditors that have been accused

of unlawful debt-collection practices, including alleging that consumers owe

amounts that they do not actually owe, Forster & Garbus has filed suits against

purported debtors on behalf of those creditors without investigating or verifying

the summary information that served as the basis for those lawsuits.




                                          11
   CaseCase
        2:19-cv-02928
            7:19-cv-08262-VB
                       Document
                             Document
                                1 Filed 32
                                        05/17/19
                                            Filed 03/27/20
                                                   Page 12 of
                                                           Page
                                                              17 PageID
                                                                 25 of 30#: 12



      40.    Forster & Garbus is generally not sufficiently familiar with its clients’

contracts and practices to reasonably rely on the limited summary information that

its clients provide. For example, as noted above, Forster & Garbus’s attorneys do

not conduct reviews for warranties or disclaimers of warranties related to debt

sales, and they did not do so between 2014 and 2016. This means that debt buyers

represented by Forster & Garbus may buy and seek to collect debts without any

warranty that the debts are valid, accurate, or were owned by the seller, and Forster

& Garbus would not know.

                Forster & Garbus uses a few designated signers.

      41.    Since 2014, Forster & Garbus has charged between one and five of its

associate attorneys with the task of reviewing and signing the vast majority of

complaints initiating the Collection Suits.

      42.    Forster & Garbus also has those attorneys make court appearances on

a regular basis; prepare motions and opposition papers and affidavits in support of

those motions and oppositions; conduct discovery; respond to orders to show

cause; prepare for trial; engage in settlement negotiations; and review and sign

other legal documents related to judgments and collecting on judgments.

      43.    Forster & Garbus’s associate attorneys generally work 40 to 45 hours

a week and manage at least 450 to 500 files, although the designated signers may

have fewer cases.


                                         12
   CaseCase
        2:19-cv-02928
            7:19-cv-08262-VB
                       Document
                             Document
                                1 Filed 32
                                        05/17/19
                                            Filed 03/27/20
                                                   Page 13 of
                                                           Page
                                                              17 PageID
                                                                 26 of 30#: 13



      44.    In 2014, Forster & Garbus filed collection suits on 45,621 accounts. A

single associate attorney signed complaints for 41,498 of those accounts, in

addition to handling other tasks, including frequent court appearances.

      45.    In 2015, Forster & Garbus rotated four associate attorneys to serve as

the primary signer of complaints at various periods during the year. That year,

Forster & Garbus filed suit on 34,103 accounts. One associate attorney signed

complaints for 14,586 of those accounts, another associate attorney signed

complaints for 12,510 of those accounts, a third associate attorney signed

complaints for 5,068 of those accounts, and the fourth associate attorney signed

complaints for 1,927 of those accounts, in addition to handling other tasks,

including frequent court appearances.

      46.    In 2016, Forster & Garbus filed collection suits on 20,006 accounts. A

single associate attorney signed complaints for 18,173 of those accounts, in

addition to handling other tasks, including frequent court appearances.

                                    Count I
                      Defendant’s Violations of the FDCPA
                       (Filing Deceptive Collection Suits)

      47.    The Bureau incorporates the allegations of paragraphs 1-46 of this

Complaint.

      48.    The Collection Suits featured the signatures of attorneys, but they

were prepared and filed without meaningful attorney involvement.


                                         13
    CaseCase
         2:19-cv-02928
             7:19-cv-08262-VB
                        Document
                              Document
                                 1 Filed 32
                                         05/17/19
                                             Filed 03/27/20
                                                    Page 14 of
                                                            Page
                                                               17 PageID
                                                                  27 of 30#: 14



      49.    Forster & Garbus falsely represented to consumers that the Collection

Suits were from attorneys when, in fact, attorneys were not meaningfully involved

in preparing or filing the suits.

      50.    Section 807(3) and (10) of the FDCPA prohibits a debt collector from

using any false, deceptive, or misleading representation or means to collect a debt,

including the false representation or implication that any individual is an attorney

or that any communication is from an attorney. 15 U.S.C. § 1692e(3), (10).

      51.    Forster & Garbus’s acts and practices violate § 807(3) and 807(10) of

the FDCPA, 15 U.S.C. § 1692e(3), (10).

                                      Count II
                        Defendant’s Violations of the CFPA
                         (Filing Deceptive Collection Suits)

      52.    The Bureau incorporates the allegations of paragraphs 1-46 of this

Complaint.

      53.    Section 1036(a)(1)(A) of the CFPA prohibits a covered person from

committing any act or omission in violation of a federal consumer-financial law.

12 U.S.C. § 5536(a)(1)(A).

      54.    Forster & Garbus’s FDCPA violations, described above in Count I,

therefore constitute violations of § 1036(a)(1)(A) of the CFPA. 12 U.S.C.

§ 5536(a)(1)(A).




                                         14
   CaseCase
        2:19-cv-02928
            7:19-cv-08262-VB
                       Document
                             Document
                                1 Filed 32
                                        05/17/19
                                            Filed 03/27/20
                                                   Page 15 of
                                                           Page
                                                              17 PageID
                                                                 28 of 30#: 15




                                  Count III
      Defendant’s Deceptive Acts and Practices in Violation of the CFPA
                     (Filing Deceptive Collection Suits)

      55.    The Bureau incorporates the allegations of paragraphs 1-46 of this

Complaint.

      56.    The complaints filed in the Collection Suits represented, directly or

indirectly, expressly or by implication, that attorneys were meaningfully involved

in preparing and filing the complaints.

      57.    In fact, the complaints filed in the Collection Suits were prepared and

filed without meaningful attorney involvement.

      58.    Forster & Garbus’s material misrepresentations, as set forth above,

were likely to mislead consumers acting reasonably under the circumstances.

      59.    Sections 1031(a) and 1036(a)(1)(B) of the CFPA prohibit a covered

person from engaging in any deceptive act or practice. 12 U.S.C. §§ 5531(a),

5536(a)(1)(B).

      60.    Forster & Garbus’s acts and practices constituted deceptive acts or

practices in violation of §§ 1031(a) and 1036(a)(1)(B) of the CFPA, 12 U.S.C.

§§ 5531(a), 5536(a)(1)(B).




                                          15
   CaseCase
        2:19-cv-02928
            7:19-cv-08262-VB
                       Document
                             Document
                                1 Filed 32
                                        05/17/19
                                            Filed 03/27/20
                                                   Page 16 of
                                                           Page
                                                              17 PageID
                                                                 29 of 30#: 16




                               Demand for Relief

The Bureau requests that the Court:

      a.    permanently enjoin Forster & Garbus from committing future

      violations of the FDCPA and CFPA;

      b.    grant additional injunctive relief as the Court may determine to be just

      and proper;

      c.    award damages or other monetary relief against Forster & Garbus;

      d.    order Forster & Garbus to pay redress or restitution to consumers

      harmed by its unlawful conduct;

      e.    order Forster & Garbus to disgorge all ill-gotten gains;

      f.    impose civil money penalties on Forster & Garbus;

      g.    award costs against Forster & Garbus; and

      h.    award additional relief as the Court may determine to be just and

      proper.




                                        16
CaseCase
     2:19-cv-02928
         7:19-cv-08262-VB
                    Document
                          Document
                             1 Filed 32
                                     05/17/19
                                         Filed 03/27/20
                                                Page 17 of
                                                        Page
                                                           17 PageID
                                                              30 of 30#: 17



                            Respectfully Submitted,

                            KRISTEN A. DONOGHUE
                            Enforcement Director

                            JEFFREY PAUL EHRLICH
                            Deputy Enforcement Director

                            OWEN P. MARTIKAN
                            Assistant Litigation Deputy

                             /s/Barry Reiferson
                            BARRY REIFERSON (NY Reg. #4343893)
                            Enforcement Attorney
                            Bureau of Consumer Financial Protection
                            1700 G Street, NW
                            Washington, DC 20552
                            Telephone: 212-328-7020
                            Facsimile: 202-435-5477
                            E-mail: Barry.Reiferson@cfpb.gov




                                    17
